DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species L and R, which are now grouped together, in the reply filed on February 4, 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: paragraph 0001 of the specification needs to be updated to reflect the current status of the parent applications.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by De La Rama et al (2011/0118726).
Referring to claim 1, De La Rama et al teaches a system for applying radiofrequency (RF) energy that is capable of treating a nasal region of a human patient, the system comprising: a shaft (12) having a proximal portion and a distal portion, wherein the shaft (12) is configured to locate the distal portion at a target site in a nasal cavity (paragraph 0029), wherein the target site is capable of being at least one location selected from a group consisting of: proximate to a sphenopalatine foramen of a human patient, and inferior to the sphenopalatine foramen.  The device of De La Rama et al treats tissue using RF energy (paragraphs 0030 and 0034) which is capable for treating the nasal region of a human patient.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	De La Rama et al teaches a therapeutic assembly at the distal portion of the shaft and transformable between a low-profile delivery state and an expanded state (paragraph 0033), wherein the therapeutic assembly comprises: a plurality of struts (24) arranged in at least two branches radially spaced apart from each other when the therapeutic assembly is in the expanded state, and a plurality of electrodes (22) 

 	Referring to claim 2, De La Rama et al teaches wherein the plurality of electrodes are configured to operate in a monopolar, bipolar, or multipolar fashion (paragraphs 0030-0033).

 	Referring to claim 4, De La Rama et al teaches wherein the plurality of struts comprise two struts arranged in two opposing branches (paragraphs 0030; Figure 1).  

 	Referring to claims 7-11, De La Rama teaches a plurality of electrodes (22) that are configured to apply the RF energy for decreasing or interrupting parasympathetic nerve signals, configured to apply the RF energy for treatment of at least one symptom of rhinitis, configured to apply the RF energy for electrical neuro-stimulation of the at least one nasal nerve, configured to apply the RF energy for electrical neuro-blockade of the at least one nasal nerve and configured to apply the RF energy for electrical neuro-stimulation or electrical neuro-stimulation of the nasal nerve in order to determine one or more locations of the at least one nasal nerves nerve at the target site (paragraph 0030).  De La Rama teaches RF electrodes that are capable of being 

 	Referring to claim 12, De La Rama teaches a sensor (50) configured to detect a physiological response to the RF energy (paragraph 0035).

 	Referring to claim 14, De La Rama teaches a plurality of electrodes (22) which are capable of treating the at least one nasal nerve comprises at least one nasal nerve selected from a group consisting of: a posterior nasal nerve, a vidian nerve or branches or portions thereof, a parasympathetic nerve, a greater palatine nerve or branches or portions thereof, a maxillary nerve or branches or portions thereof, a nerve branch or a TELEPHONE (312) 913-0001portion of a sphenopalatine ganglion, and a posterolateral nerve or branches or portions thereof.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 15, De La Rama teaches, wherein the plurality of electrodes are configured to apply the RF energy to ablate the at least one nasal nerve (paragraph 

 	Referring to claim 16, De La Rama teaches a plurality of electrodes (22) which are capable of treating a target site is located intraluminally in an upper airway of the human patient.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 17, De La Rama teaches a plurality of electrodes (22) which are capable of treating a target site is at microforamina of a palatine bone of the human patient. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Claims ----1-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McLawhorn et al (2012/0330297).
 	Referring to claim 1, McLawhorn et al teaches a system for applying radiofrequency (RF) energy capable of being applied in a nasal region of a human patient (paragraph 0029), the system comprising: a shaft (14) having a proximal portion and a distal portion, wherein the shaft is capable of locating the distal portion at a target 
McLawhorn et al teaches a therapeutic assembly at the distal portion of the shaft and transformable between a low- profile delivery state and an expanded state (paragraphs 0026-0027; Figures 1 and 2), wherein the therapeutic assembly comprises: a plurality of struts (20a and 20b) arranged in at least two branches radially spaced apart from each other when the therapeutic assembly is in the expanded state, and a plurality of electrodes (30) disposed on the plurality of struts; wherein the therapeutic assembly is configured to conform to anatomical structures adjacent to the target site and to place at least two of the plurality of electrodes in contact with tissue at the target site when the therapeutic assembly is in the expanded state, and wherein the plurality of electrodes are configured to apply radiofrequency (RF) energy to the target site to therapeutically treat at least one nasal nerve (paragraphs 026-0029; Figures 1 and 2).

Referring to claim 2, McLawhorn et al teaches wherein the plurality of electrodes are configured to operate in a monopolar, bipolar, or multipolar fashion (paragraph 0028).

 	Referring to claim 3, McLawhorn et al teaches wherein the plurality of electrodes are configured to be individually connectable to different poles of an RF generator (paragraph 0028).

 	Referring to claims 4-6, McLawhorn et al teaches wherein the plurality of struts (20a and 20b) comprise two struts arranged in two opposing branches, wherein in the expanded state the two struts form a T-shape with the shaft (Figure 2) and wherein in the low-profile delivery state the struts are parallel with the shaft (Figure 1) (paragraphs 0026-0027).

 	Referring to claims 7-11, McLawhorn et al teaches a plurality of electrodes (30) that are configured to apply the RF energy for decreasing or interrupting parasympathetic nerve signals, configured to apply the RF energy for treatment of at least one symptom of rhinitis, configured to apply the RF energy for electrical neuro-stimulation of the at least one nasal nerve, configured to apply the RF energy for electrical neuro-blockade of the at least one nasal nerve and configured to apply the RF energy for electrical neuro-stimulation or electrical neuro-stimulation of the nasal nerve in order to determine one or more locations of the at least one nasal nerves nerve at the target site (paragraph 0028).  McLawhorn et al teaches RF electrodes that are capable of being connected to a generator that is capable of performing all the claimed functions.  It is additionally noted that no source of energy is claimed.  The claimed invention must result in a structural difference between the claimed invention and the 

 	Referring to claim 14, McLawhorn et al teaches a plurality of electrodes (30) which are capable of treating the at least one nasal nerve comprises at least one nasal nerve selected from a group consisting of: a posterior nasal nerve, a vidian nerve or branches or portions thereof, a parasympathetic nerve, a greater palatine nerve or branches or portions thereof, a maxillary nerve or branches or portions thereof, a nerve branch or a TELEPHONE (312) 913-0001portion of a sphenopalatine ganglion, and a posterolateral nerve or branches or portions thereof.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 15, McLawhorn et al teaches wherein the plurality of electrodes are configured to apply the RF energy to ablate the at least one nasal nerve (paragraph 0028; Figure 1).  

 	Referring to claim 16, McLawhorn et al teaches a plurality of electrodes (30) which are capable of treating a target site is located intraluminally in an upper airway of the human patient.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 

 	Referring to claim 17, McLawhorn et al teaches a plurality of electrodes (30) which are capable of treating a target site is at microforamina of a palatine bone of the human patient. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over De La Rama et al (2011/0118726) as applied to claim 1 above, and further in view of Deem et al (2007/0265687).
 	Referring to claim 13, De La Rama et al teaches a sensor, however fails to teach a doppler flow sensor.  Deem et al teaches an analogous system for treating tissue comprising a Doppler flow sensor at a distal end of the shaft, wherein the Doppler flow sensor is configured to locate a blood vessel associated with the at least one nasal nerve (paragraph 0139).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as taught by De La Rama et al, to include a doppler flow sensor configured to located a blood vessel, as taught by Deem et al, in order to identify optimal locations for tissue treatment (paragraph 0139).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn et al (2012/0330297) as applied to claim 1 above, and further in view of Deem et al (2007/0265687).
 	Referring to claim 13, McLawhorn et al fails to teach a doppler flow sensor.  Deem et al teaches an analogous system for treating tissue comprising a Doppler flow sensor at a distal end of the shaft, wherein the Doppler flow sensor is configured to locate a blood vessel associated with the at least one nasal nerve (paragraph 0139).  It would have been obvious to one of ordinary skill in the art before the effective filing date 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794